Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  For claim 6, the claim limitation “second-side member and the outer ring gear are detachable, and the outer ring gear is an independent gear mounted on the second side member” must also be shown in a drawing.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In the specifications, page 5, lines 5-8, recited “the second side member 12 and the outer ring gear 120 are individual objects, and the outer ring gear 120 may be an independent object mounted on the second side member 12.” However, the claims said “the second side member and the outer ring gear are detectable” is not taught in the specifications. The drawings also do not show this feature as Fig. 3 shows the outer ring gear 120 as being integrated with the second side member 12 and no other drawings 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the linking shaft and the sun gear are detachable” but their embodiment illustrates a sun gear that remains mounted to the linking shaft and rotates with it and the specification lacks any description of what "detachable" means. Does it have to be detachable when in operation or could be an arrangement where any manner of detaching the sun gear from the linking shaft satisfies this feature? For the purpose of examination, the examiner will interpret the sun gear and linking shaft as distinct sun gear and shaft, meaning they are not one integral piece and preferably where the sun gear can just slide off of the shaft once not put together in the complete arrangement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (US20120066847A1) in view of Schumacher (US20210009357A1).

Regarding claim 1, in figure 1 and 6-7, Bai discloses a driving structure for upward-opening abrasive cloth rollers (2 – cleaning rollers) comprising: a roller with an abrasive cloth layer (cleaning fabric) disposed around the roller (2 – cleaning rollers) (abstract – the cleaning rollers with cleaning fabric carrying cleaning liquid cleans the shoe soles) and a gearing system (first gear 6 and second gear 7) and motor (22 – motor).

However, Bai does not disclose a hollow roller respectively having a first side member and a second side member at each end, the first side member having a first 
Schumacher teaches in annotated figure below:
a hollow roller (10 – drum tube) respectively having a first side member (20b - lid) and a second side member (SSM in annotated figure below) at each end, 
the first side member (20b) having a first hollow bearing (FB in annotated figure below) and the second side member (SSM in annotated figure below) having an outer ring gear (RG in annotated figure below);
 a motor (30 – electric motor portion of drive unit) mounted in the roller (10), 
one end of the motor connected (via operatively) to a hollow first shaft (HS in annotated figure below) passing through the first bearing (FB in annotated figure below) and accommodating a cable (supply line not shown but paragraph [004] states there is power via supply line passes through a hollow axle element of the motor) of the motor (30 – electric motor portion of drive unit) and another end of the motor connected (via operatively) to a hollow connecting member (CM in annotated figure below),
 a fixed member (FM in annotated figure below),
 the second side member (SSM in annotated figure below) and a second bearing (SB in annotated figure below); 
a linking shaft (LS in annotated figure below) passing through the connecting member (CM in annotated figure below) and connected to a rotating shaft (RS in annotated figure below) of the motor (30 – electric motor portion of drive unit),
 and a sun gear (SG in annotated figure below) disposed at an end of the linking shaft (LS in annotated figure below); 
a passive shaft (PS inside PG in annotated figure below) passing through the fixed member (FM in annotated figure below) and engaging with a planet gear (PG in annotated figure below), 
the sun gear (SG in annotated figure below) and the outer ring gear (RG in annotated figure below) for the purpose of having a more compact and efficient driving structure with a planetary gear system that will have higher gear reduction than two gears.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have modified the driving structure of Bai with the structure of Schumacher for the purpose of having a more compact and efficient driving structure with a planetary gear system that will have higher gear reduction than two gears.


Regarding claim 2, Bai in view of Schumacher discloses the driving structure for upward-opening abrasive cloth rollers (cleaning rollers Bai 2) wherein the fixed member (FM in annotated figure below) has more than one passive shaft (PS in PG in annotated figure below) and more than one planet gear (PG in annotated figure below), and all of the planet gears (PG in annotated figure below) engage with the sun gear (SG in annotated figure below) and the outer ring gear (RG in annotated figure below).

    PNG
    media_image1.png
    816
    413
    media_image1.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Schumacher and further in view of Mussalo (US 5697119 A).

Regarding claim 3, Bai in view of Schumacher discloses the driving structure for upward-opening abrasive cloth layer wherein the abrasive cloth layer is wrapped around the roller.
However, Bai in view of Schumacher does not disclose the abrasive cloth layer is removable. 
Mussalo teaches the abrasive cloth layer is removable for the purpose of ease of changing to cloths made of different materials and replacing the cloth layer when it is dirty (col. 2 lines 20-28).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have added the removable function of Musallo to the abrasive cloth layer of Bai in view of Schumacher for the purpose of ease of changing to cloths made of different materials and replacing the cloth layer when it is dirty (col. 2 lines 20-28).

Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Schumacher and further in view of Kari (US20140378261A1).

Regarding claim 4, Bai in view of Schumacher discloses the driving structure for upward-opening wherein the linking shaft (LS in annotated figure above) and the sun gear (SG) exists. 

However, Bai in view of Schumacher does not disclose the linking shaft and the sun gear are detachable, and the sun gear is an independent gear mounted on the linking shaft. 
Kari teaches the linking shaft (shaft 3) and the sun gear (sun gear 2) are detachable, and the sun gear (sun gear 2) is an independent gear mounted on the linking shaft (shaft 3) for the purpose of allowing for larger tolerances and/or improve assembly by increasing flexibility of components axially. 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have made the linking shaft and the sun gear be detachable and the sun gear being an independent gear for Bai in view of Schumacher like the shaft and sun gear of Kari for the purpose of allowing for larger tolerances and/or improve assembly by increasing flexibility of components axially.

Regarding claim 5, Bai in view of Schumacher discloses the driving structure for upward-opening abrasive cloth rollers wherein the passive shaft (PS in PG in annotated figure above) and the planet gear (PG in annotated figure above) exists.
However, Bai in view of Schumacher does not disclose the passive shaft and the planet gear are integrated together.
Kari teaches the passive shaft (planet pin 7) and the planet gear (planet gear 4) are integrated together for the purpose of allowing higher load exposure on the planetary transmission by eliminating a potential breaking point from having too many separate parts (Paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the passive shaft and the planet gear of Bai in view of Schumacher to be integrated together like the planet pin and planet gear of Kari for the purpose of allowing more load on the planetary transmission by eliminating a potential breaking point from having too many separate parts (Paragraph [0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656           

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656